DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10-13, 17-20 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sethuraman et al. (US PGPub No. 2020/0105722 A1), hereinafter referred to as SETHURAMAN.

Consider Claim 1,
SETHURAMAN teaches memory controller comprising: 

an address converter configured to select one of a first address mapping table and a second address mapping table based on a bit of a physical address of the memory request (SETHURAMAN, e.g., ¶0047, the physical address (PA) includes a channel address; ¶0016, channel corresponds to a die stack; ¶0048, table is stored in HBM stack.  In other words, at least a bit of the PA is used to select a channel which corresponds to an HBM stack which stores a page table.) and to convert the physical address into a memory address for the first memory die and the second memory die based on the selected one of the first address mapping table and the second address mapping table (SETHURMAN, e.g., Fig 2:220-N, plural stacks; ¶0048, page table is stored in stack.  ¶0047, use table memory for logical-to-physical (i.e., physical-to-memory) address conversation. In other words, the PA identifies a stack and the table in the stack is used to convert the received address (i.e., physical) into a die address (i.e., memory address).); and 
a physical layer configured to transmit the memory address to the memory device through the shared channel (SETHURAMAN, e.g., Fig 3, illustrates a physical layer element (304) interfacing with an HBM stack using a shared channel (302) ),
wherein the first address mapping table has a first mapping different from a second mapping of the second address mapping table (SETHURAMAN, e.g., Fig 2:220-even if the content of the mapping is the same).), and
wherein at least one of the first memory die and the second memory die includes a processing element (SETHURAMAN, e.g., ¶0028, describes that methods are applicable to stacked storage and processing elements.).

Consider Claim 2,
SETHURAMAN further teaches wherein the bit of the physical address of the memory request corresponds to a stack identifier, which identifies the first memory die and the second memory die (SETHURAMAN, e.g., ¶0047, channel address corresponds to a stack; Fig 2:220-N, identification of a stack is an identification of plural (e.g., a first and second) memory die.).

Consider Claim 3,
SETHURAMAN further teaches wherein the bit of the physical address of the memory request is a most significant bit (SETHURAMAN, e.g., ¶0052, swizzle pseudo-channels based on higher-order address bits;¶0030, describes one pseudo-channel per die.  In other words, die selection is based on a higher order (i.e., a most significant) address bit.).

Consider Claim 6,
first stack (e.g., Fig 2:220-1) and bank address (¶0048,thus identifying a first address table); ¶0031, controllers and HBM stack communicate via an inter-die path.).

Consider Claim 7,
SETHURAMAN further teaches wherein the address converter is further configured to select the second address mapping table, and wherein the physical layer is further configure to access the second memory die through the shared channel based on the memory address and activate at least one of plurality of banks of the second memory die and processing elements (PEs) of the second memory die (SETHURAMAN, e.g., ¶0047, PA identifies a second stack (i.e., Fig 2:220-2) and bank address (¶0048,thus identifying a second address table); ¶0031, controllers and HBM stack communicate via an inter-die path; Fig 3:310, processing element of all memory die (i.e., incl. the second memory die).).

Consider Claim 8,
SETHURAMAN further teaches wherein the address converter comprises:
an address range register configured to store the bit of the physical address of the memory request (SETHURAMAN, e.g., ¶0047, uses channel address bits to identify 
a first address converting circuit configured to convert the physical address into the memory address based on the first address mapping table (SETHURAMAN, e.g., ¶0048, page table in the first die is used to convert received (physical) address to an address used to access the memory.); 
a second address converting circuit configured to convert the physical address into the memory address based on the second address mapping table (SETHURAMAN, e.g., ¶0048, page table in the second die is used to convert received (physical) address to an address used to access the memory.); and 
a mapping selecting circuit configured to select one of the first address converting circuit and the second address converting circuit based on a value of the bit stored in the address range register (SETHURAMAN, e.g., ¶0047, PA selects a channel corresponding to a stack; ¶0048, the stack stores a page table.  In other words, a table is selected by selecting a stack.).

Consider Claim 10,
SETHURAMAN teaches a system on chip comprising: 
a processor configured to generate a memory request; and a memory controller (SETHURAMAN, e.g., Fig 3, illustrates processor and control elements.) configured to: 
select one of a first address mapping table and a second address mapping table based on a bit of a physical address of the memory request (SETHURAMAN, e.g., ¶0047, the physical address (PA) includes a channel address; ¶0016, channel a bit of the PA is used to select a channel which corresponds to an HBM stack which stores a page table.); 
convert the physical address into a memory address of a memory device based on the selected one of the first address mapping table and the second address mapping table (SETHURMAN, e.g., Fig 2:220-N, plural stacks; ¶0048, page table is stored in stack.  ¶0047, use table memory for logical-to-physical (i.e., physical-to-memory) address conversation. In other words, the PA identifies a stack and the table in the stack is used to convert the received address (i.e., physical) into a die address (i.e., memory address).); and 
access one of a first memory die or a second memory die through a shared channel based on the memory address (SETHURAMAN, e.g., Fig 3, illustrates a physical layer element (304) for accessing an HBM stack using a shared channel.), 
wherein the first address mapping table has a first mapping different from a second mapping of the second address mapping table (SETHURAMAN, e.g., Fig 2:220-N; ¶0047, page tables are stored in the stacks. Given that the tables are stored on the stacks, they are at least in physically different locations and thus the two tables necessarily have a first mapping different from a second mapping (even if the content of the mapping is the same).), and 
wherein at least one of the first memory die and the second memory die includes a processing element (SETHURAMAN, e.g., ¶0028, describes that methods are applicable to stacked storage and processing elements.).

Claim 11,
SETHURAMAN further teaches wherein each of the first memory die and the second memory die comprises a plurality of banks, and each of the plurality of banks including a plurality of memory cells (SETHURAMAN, e.g., Fig 4, shows plural banks with plural pages (i.e., plural memory cells).), and wherein the memory address includes a stack identifier, which identifies the first memory die and the second memory die, a bank address, which the plurality of banks, and a row address and a column address, which identifies the plurality of memory cells of each of the plurality of banks (SETHURAMAN, e.g., ¶0047, PA includes stackID, bank, row, and column addresses;¶0053, HBM level identifies at least row, column, bank. ).

Consider Claim 12,
SETHURAMAN further teaches wherein the memory controller is further configured to: convert a first bit of the physical address, which is the bit of the physical address of the memory request, into the stack identifier; convert second bits of the physical address into the bank address; convert third bits of the physical address into the row address; and convert fourth bits of the physical address into the column address (SETHURAMAN, e.g., ¶0048, converts a first bit (e.g., stack ID), a second set of bits (e.g., bank address), a third set of bits (e.g., row address), and a fourth set of bits (e.g., column address) into a physical address.).

Consider Claim 13,
a most significant) address bit.).  

Consider Claim 17,
SETHURAMAN further teaches wherein the memory controller comprises an address converter, and wherein the address converter comprises: 
an address range register configured to store the bit of the physical address of the memory request (SETHURAMAN, e.g., ¶0047, uses channel address bits to identify location.  Operations which extract information from a bit (i.e., a channel bit) require the bit be present in some type of storage.); 
a first address converting circuit configured to convert the physical address into the memory address based on the first address mapping table (SETHURAMAN, e.g., ¶0048, page table in the first die is used to convert received (physical) address to an address used to access the memory.); 
a second address converting circuit configured to convert the physical address into the memory address based on the second address mapping table (SETHURAMAN, e.g., ¶0048, page table in the second die is used to convert received (physical) address to an address used to access the memory.); and 
a mapping selecting circuit configured to select one of the first address converting circuit and the second address converting circuit based on a value of the bit stored in the address range register (SETHURAMAN, e.g., ¶0047, PA selects a channel 

Consider Claim 18,
SETHURAMAN teaches an electronic device comprising: 
a memory device comprising a first memory die, a second memory die, and a shared channel for the first memory die and the second memory die (SETHURAMAN, e.g., Figs 2 and 3); and 
a system on chip comprising: 
a processor configured to generate a memory request; and a memory controller (SETHURAMAN, e.g., Fig 3, illustrates processor and control elements.) configured to: 
select one of a first address mapping table and a second address mapping table based on a bit of a physical address of the memory request (SETHURAMAN, e.g., ¶0047, the physical address (PA) includes a channel address; ¶0016, channel corresponds to a die stack; ¶0048, table is stored in HBM stack.  In other words, at least a bit of the PA is used to select a channel which corresponds to an HBM stack which stores a page table.), 
convert the physical address into a memory address of the memory device based on the selected one of the first address mapping table and the second address mapping table (SETHURMAN, e.g., Fig 2:220-N, plural stacks; ¶0048, page table is stored in stack.  ¶0047, use table memory for logical-to-physical (i.e., physical-to-memory) address conversation. In other words, the PA identifies a stack and the table in 
access one of the first memory die and the second memory die through the shared channel based on the memory address  (SETHURAMAN, e.g., Fig 3, illustrates a physical layer element (304) for accessing an HBM stack using a shared channel (302) ), 
wherein the first address mapping table has a first mapping different from a second mapping of the second address mapping table (SETHURAMAN, e.g., Fig 2:220-N; ¶0047, page tables are stored in the stacks. Given that the tables are stored on the stacks, they are at least in physically different locations and thus the two tables necessarily have a first mapping different from a second mapping (even if the content of the mapping is the same).), and
wherein at least one of the first memory die and the second memory die includes a processing element (SETHURAMAN, e.g., ¶0028, describes that methods are applicable to stacked storage and processing elements.).

Consider Claim 19,
SETHURAMAN further discloses wherein the first memory die and the second memory die are identical, and wherein each of the first memory die and the second memory die comprises a plurality of banks and a plurality of processing elements (SETHURAMAN, e.g., ¶0028, stacks may include stacked storage and processing components in a multichip package;¶0026, each die stack may have a minimum of two elements.  This is considered a teaching that two die stacks can be identical.).

Consider Claim 20,
SETHURAMAN further discloses wherein the first memory die is different from the second memory die, and wherein the second memory die comprises a plurality of first banks and a plurality of processing elements (PEs), and the first memory die comprises a plurality of second banks (SETHURAMAN, e.g., ¶0028, stacks may include stacked storage and processing components in a multichip package;Fig 2:220-N, devices may be different.).

Consider Claim 22,
SETHURAMAN further discloses wherein a plurality of address mapping tables are stored in the memory controller, and wherein the plurality of address mapping tables comprises the first address mapping table and the second address mapping table (SETHURAMAN, e.g., ¶0048, a table for an HBM stack may be stored on-chip (not the HBM stack), on the HBM stack, or in both locations; ¶0045, remapping provided by address translation layer may be implemented within each memory controller (i.e., plural tables).).

Consider Claim 23,
SETHURAMAN further discloses wherein the physical address having a first stack identifier is converted into the memory address by the first address mapping table, and wherein the physical address having a second stack identifier is converted into the memory address by the second address mapping table (SETHURAMAN, e.g., ¶0047, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SETHURAMAN in view of Bains et al. (US PGPub No. 2015/0089183), hereinafter referred to as BAINS.

Consider Claim 4,
SETHURAMAN further teaches wherein each of the first memory die and the second memory die comprises a plurality of banks (SETHURAMAN, e.g., Fig 4, plural banks) which are identified by a bank address of the memory address (SETHURAMAN, e.g., ¶0047, PA includes a bank address;¶0053, HBM stack access uses a bank address.).  Additionally, SETHURAMAN does discloses the use of bit-reordering (swizzling) to distribute memory accesses (SETHURAMAN, e.g., ¶0052+), but fails to describe wherein first locations of a first group of bits, among a plurality of bits, in the physical address, which are converted into the bank address of the memory address by the first address mapping table, are different from second locations of a second group of bits, among the plurality of bits, in the physical address, which are converted into the bank address of the memory address by the second address mapping table. 
	BAINS discloses systems and methods for distributing physical accesses among plural devices and is considered analogous prior art.  BAINS does disclose wherein first locations of a first group of bits, among a plurality of bits, in the physical address, which are converted into the bank address of the memory address by the first address mapping table, are different from second locations of a second group of bits, among the plurality of bits, in the physical address, which are converted into the bank address of the memory address by the second address mapping table (BAINS, e.g., Fig 5, 

Consider Claim 5,
The system of SETHURAMAN and BAINS, as combined, further teaches wherein the memory address includes the bank address, and a row address and a column address, which identifies memory cells of each of the plurality of banks (SETHURAMAN, e.g., ¶0053, row, column, and bank bits;), wherein at least one of the second group of bits of the physical address, which are converted into the bank address of the memory address by the second address mapping table, corresponds to an upper bit of the plurality of bits of the physical address (SETHURAMAN, e.g., ¶0053, higher-order (i.e., upper) address bits include a column address.), which are converted into the column address of the memory address by the second address mapping table (BAINS, e.g., ¶0043, any of the N address lines could be connected to any of the address connectors; Fig 4, shows that column addresses use the same address lines as the row address.  In other words, the set of configurations generated when connecting any address line to any address connector includes a configuration wherein a bit corresponding to a bank in one instance may be swizzled with a bit that corresponds to a column in another instance.).  

Claim 14,
SETHURAMAN teaches the system on chip of claim 12, but fails to further disclose wherein locations in the physical address, at which the second bits are located, are changed based on the first address mapping table and the second address mapping table. 	BAINS discloses systems and methods for distributing physical accesses among plural devices and is considered analogous prior art.  BAINS does disclose wherein locations in the physical address, at which the second bits are located, are changed based on the first address mapping table and the second address mapping table (BAINS, e.g., Fig 5, illustrates an address-bit reordering scheme which is different for each element; ¶0040, swizzling may include bank (i.e., second),  row (i.e., fourth) address bits.). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of SETHURAMAN with at least the cited elements of BAINS because it improves device reliability and data distribution (BAINS, e.g., ¶0004-0005) which is a noted goal of SETHURAMAN (see, e.g., ¶0019).

Consider Claim 15,
SETHURAMAN teaches the system on chip of claim 12, above, but fails to additionally describe wherein, in the first address mapping table, the second bits correspond to lower bits of the fourth bits, and wherein, in the second address mapping table, at least one of the second bits correspond to an upper bit of the fourth bits. BAINS discloses systems and methods for distributing physical accesses among plural devices and is considered analogous prior art.  BAINS does disclose wherein, in the first address any of the N address lines could be connected to any of the address connectors; Fig 4, shows that column addresses use the same address lines as the row address.  In other words, the set of configurations generated when connecting any address line to any address connector includes a configuration wherein a bit corresponding to a bank in one instance may be swizzled with a bit that corresponds to a column in another instance.). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of SETHURAMAN with at least the cited elements of BAINS because it improves device reliability and data distribution (BAINS, e.g., ¶0004-0005) which is a noted goal of SETHURAMAN (see, e.g., ¶0019).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SETHURAMAN.

Consider Claim 9,
SETHURAMAN teaches the memory controller of claim 1, above, and further comprising: 
a memory command queue configured to store a memory command associated with the memory request and the memory address (SETHURAMAN, e.g., ¶0042, command reordering queue stores commands for reordering.); 

a command scheduler configured to adjust an order of processing the memory command and the memory address stored in the memory command queue based on the pieces of state information of the plurality of banks (SETHURAMAN, e.g., ¶0039, reroute traffic based on parameters (incl. bank status).);
 a command sequencer configured to output the memory command and the memory address to the physical layer based on the order (SETHURAMAN, e.g., ¶0042, commands for D0, D1, and D3 are executed first.); 
a system bus interface circuit configured to receive the memory request through a system bus and to provide the memory request to the memory request queue (SETHURAMAN, e.g., Fig 3:320,332, interface circuit to receive and provide requests.).
SETHURAMAN fails to expressly describe either a read buffer configured to store read data transmitted from the memory device or a write buffer configured to store write data to be transmitted to the memory device.  However, the examiner takes official notice of the fact that read and write buffers are notoriously well-known and common in the art.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of SETHURAMAN to include read and write buffers configured to store, respectively, read or write data DATA to be reordered in accordance with the reordered commands.

Consider Claim 16,
SETHURAMAN teaches the system on chip of claim 12, above, and additionally describes using a cache coherent interconnect (see, e.g., ¶0033), but fails to expressly detail wherein lower bits of the physical address, which are placed below the first to the fourth bits, correspond to a cache line.  The examiner takes official notice of the fact that all bits of a physical address may correspond to a cache line.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of SETHURAMAN such that the physical address bits (including the lower bits) correspond to a cache line because it is a common and usual way of tracking information and provides the obvious benefit of ensuring coherency between memory domains in a cache associated environment.

Response to Arguments









Applicant's arguments filed 21DEC2021 have been fully considered but they are not persuasive. 
[A] Re: based on a bit
	The applicant argues that the cited art fails to describe selecting one of a first address mapping table and a second address mapping table based on a bit of a physical address of the memory request. As noted above, the cited art describes that the physical address includes a channel and stack identifier.  The ability to select a bit of a physical address.  For at least these reasons the applicant’s arguments are not persuasive.
	The remaining arguments are directed towards amended subject matter and/or are fully addressed in the corresponding updates provided in the office action above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137